                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSEPH SILLIMAN,

                Plaintiff,

        v.
                                                       Case No. 3:17-cv-00301-JPG-RJD
 DEPUTY DAVIS and NURSE GAYLE,

                Defendants.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The parties have filed a joint stipulation of dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). (ECF No. 34.) That rule allows the parties to dismiss an action at any

time by filing a stipulation signed by all parties who have appeared. Having met the requirements

of the rule, the Court FINDS that this case is DISMISSED WITH PREJUDICE. The Court

DIRECTS the Clerk of Court to close this case.

IT IS SO ORDERED.

DATED: DECEMBER 18, 2018

                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    DISTRICT JUDGE
